Citation Nr: 1509799	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  07-24 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a closed head injury to include dementia and memory loss.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to an evaluation in excess of 30 percent, for the period prior to December 7, 2009, and 50 percent thereafter, for service connected adjustment disorder with depressed mood to include panic attacks.  

5.  Entitlement to an evaluation in excess of 10 percent for service connected right knee patellofemoral pain syndrome.

6.  Whether a timely notice of disagreement was received regarding entitlement to an initial evaluation higher than 20 percent disabling for degenerative disc disease of the L1-L2 spine, and left L5-S1 radiculopathy.

7.  Whether a timely substantive appeal was received regarding entitlement to special monthly compensation based on loss of use of a creative organ.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to September 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2006, August 2008, April 2010, and October 2014 rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a hearing before the undersigned in December 2014.  The transcript of this hearing is of record.

The issues of entitlement to service connection for hearing loss and entitlement to an evaluation in excess of 10 percent for service connected right knee patellofemoral pain syndrome were not certified to the Board as issues on appeal.  However, review of record does not reveal any document withdrawing the perfected issue of entitlement to a higher evaluation for a right knee disability.  In addition, the issue of entitlement to service connection for hearing loss was perfected in July 2007.  As such, these issues are properly before the Board for adjudication.

In a December 2009 rating decision, during the course of the appeal, the RO granted entitlement to an evaluation of 50 percent disabling for adjustment disorder with depressed mood to include panic attacks.  In a June 2010 statement of the case (SOC), the RO addressed the issue of entitlement to an earlier effective date for the assignment of the 50 percent rating for psychiatric disability.  However, because the Veteran's appeal originated from the August 2006 rating decision that granted service connection, he is actually appealing the original assignment of a disability evaluation following an award of service connection.  The rating was increased during the course of the appeal; however, the claim for higher rating for the psychiatric disability remains before the Board because the staged ratings assigned for the periods remain less that the maximum available benefit awardable for each period.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue on appeal does not include the question of entitlement to an earlier effective date for the ratings assigned subsequent to the initial rating action on appeal.  The claim is as noted on the title page.  

At the hearing before the undersigned in December 2014 the Veteran reported that he was unable to work due to his service connected disabilities.  As such, the Veteran has reraised the issue of TDIU and has included it above.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   

Additional treatment records and examination reports were associated with the claims file since the most recent Supplemental Statement of the Case dated in August 2013.  However, as these records are either not relevant or duplicative of those of record in August 2013, the Board finds it may proceed with adjudication.  38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for erectile dysfunction, whether a timely notice of disagreement was received regarding entitlement to an initial evaluation higher than 20 percent disabling for degenerative disc disease of the L1-L2 spine, and left L5-S1 radiculopathy, whether a timely substantive appeal was received regarding entitlement to special monthly compensation based on loss of use of a creative organ, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has residuals of a closed head injury to include dementia and memory loss related to active service.

2.  The Veteran is not shown by the competent medical evidence of record to have a current hearing loss disability for VA compensation purposes.

3.  Prior to December 7, 2009, the Veteran's psychiatric symptoms were mild at most.

4.  Beginning December 7, 2009, the Veteran's psychiatric disability was noted to manifest panic attacks and memory impairment.  GAF scores representing mild to moderate symptoms were assigned.  There were no symptoms of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or inability to establish and maintain effective relationships.  

5.  The preponderance of the evidence is against a finding that the Veteran's right knee manifests flexion limited to 45 degrees or less, extension limited to 10 degrees or more, instability, a meniscal disorder, or impairment of the tibia and fibula.

CONCLUSIONS OF LAW

1.  Residuals of a closed head injury to include dementia and memory loss were not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2014).

3.  The criteria for an evaluation in excess of 30 percent disabling, for the period prior to December 7, 2009, and in excess of 50 percent disabling thereafter, for adjustment disorder with depressed mood to include panic attacks, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9440 (2014).

4.  The criteria for an evaluation in excess of 10 percent disabling for patellofemoral syndrome of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257, 5258, 5260, 5261, 5262 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Appropriate notice was provided to the Veteran in letters dated in December 2004, January 2006, and March 2006.

As for the duty to assist, pertinent private and VA treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran was afforded VA medical examinations and the Veteran presented testimony at a hearing before the undersigned.  As such, the Board finds that the duty to assist has been met and will proceed with adjudication.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

A.  Residuals of Closed Head Injury

The Veteran seeks entitlement to service connection for residuals of a closed head injury in service.  Service treatment records revealed that the Veteran had a closed head injury due to a motor vehicle accident in service.  He was reported to have a concussion.

In April 2004 the Veteran was noted to have memory inhibition post motor vehicle accident with headaches.  In May 2004 the Veteran memory difficulties were not to be posttraumatic versus psychogenic.

Upon examination in February 2006 the Veteran was noted to have experienced a head injury during a motor vehicle accident in the Spring of 2004.  He struck his head on the steering wheel, was stunned and found wandering away from the scene of the accident by police.  He was taken to a community hospital and remained there for about a week.  Magnetic resonance imaging (MRI) and computed tomography (CT) were performed and he was told that there was a concussion with memory loss.  There was no internal bleeding or surgery.  He continued to have short term memory loss and needed to write notes to himself for all manner of small details.  He used a tape recorder in class otherwise he would have no recollection of the material.  There was some variability of memory, minor details not recalled but memory for major events seemed normal.  Memory condition was stable since the accident.  There were no other injuries from the motor vehicle accident.  The examiner noted that the only residual from the head injury was memory loss.  

Upon examination in March 2006 the Veteran was noted to have memory loss associated with a motor vehicle accident.  The examiner noted that it is more likely than not that the diagnosis of adjustment disorder with depressed mood, chronic, is service connected primarily to the motor vehicle accident, loss back pain, the memory loss from the head injury, and sexual dysfunction.  

Upon neurological examination in May 2006 the Veteran was diagnosed with subjective reports of memory loss, history of treatment for depression while in the service and a recent discussion of treatment with his provider, history of motor vehicle accident, and neuropsychological testing indicating average cognitive abilities and a concern for invalid testing results on the memory scales for "poor effort/motivation," after examination and review of the claims file.  The examiner noted that attentional difficulties often masquerade as subjective memory problems and that attentional difficulties were demonstrated during neuropsychological testing.  Depression was also a common cause of self-reported memory problems.  It was the examiner's opinion that the evidence suggested that other issues such as these possibilities were more likely the cause the Veteran's subjective reported or memory problems.  It was the examiner's opinion that available evidence suggested that the subjective, patient-reported memory problems were not adequately objectively corroborated and, therefore, were not service-connected. 

Upon examination in October 2008 the examiner noted that there were invalid results on the test of effort, validity, and reliability of reported memory problems.  There were also inconsistencies in other test results.  Attention testing was impaired due to errors.  On more advanced testing of learning, vigilance, and processing speed, the Veteran had average performance and above average performance on visual attention task.  Vocabulary and processing speed on a target cancellation task, abstract reasoning, organization skills, and learning slope on a complex verbal recall test were above average.  There was additional evidence of executive functioning skills being above average on reasoning and learning test in which he responded to computer feedback.  Intellectual functioning was average with above average performance IQ assessing visual processing, organization, and reasoning skills.  Verbal comprehension skills were above average.  Visual memory and story memory were impaired but both showed improved retrieval over time indicating a benefit from learning trials similar to the list learning test.  In addition, previous results of neuropsychology tests, neurology, and brain imaging were not consistent with residual deficit from traumatic brain injury or concussion.  The examiner noted that although there may have been exaggeration of complaints, depression may be chronic and have some negative effects on cognitive functioning.  Regarding residual of cerebral concussion, it was less likely as not the cause of complaints of memory impairment.  Depression symptoms and pain problems were more likely causing his attention impairment and reported forgetfulness.  Finally, exaggeration of psychological problems and cognitive impairment may play a significant role in these exam results. 

Upon examination in April 2012 the Veteran was noted to not be diagnosed with traumatic brain injury.

The Veteran was afforded a traumatic brain injury examination in August 2013.  The examiner noted that the Veteran did not have and never had any residuals of traumatic brain injury.  The Veteran had a complaint of mild memory loss, attention, concentration, or executive function problems, but without objective evidence on testing.  The Veteran further reported subjective symptoms that do not interfere with work, instrumental activities of daily living, or work, family or other close relationships.  He reported headaches.  He also reported personality change.  The examiner rendered the opinion that it is less likely than not that a traumatic brain injury occurred due to or as a result of military service.  The examiner explained that the motor vehicle accident conditions were low speed, with minimal damage to the vehicle.  Ambulance report document indicated he was able to answer questions after the accident.  He was hospitalized for observation for unexplained mental status change of "slow to respond with appropriate answers."  Alcohol level was measured but no other substances.  He denied alcohol or substance abuse.  Records were not available to those providers indicate that he had a history of testing positive for cocaine in the past.  Neuropsychological testing on 2 occasions document normal IQ and failed symptom validity testing, indicating exaggeration of symptoms during testing.

Entitlement to service connection for residuals of a closed head injury is not warranted.  It is acknowledged that the Veteran was injured in a motor vehicle accident in service and that he was hospitalized.  However, review of the post service treatment records do not reveal any indication of any dementia.  In addition, although the Veteran has had headaches and subjective complaints of memory loss, these have not been associated with the Veteran's injury in service.  Rather, the Veteran's subjective complaints of memory loss are noted to be a symptom of the Veteran depression.  As such, the memory loss is compensated as part of the Veteran's service-connected psychiatric disorder.  Lastly, the Veteran's complaints of headaches have not associated with the Veteran's injury in service.  As the preponderance of the evidence is against service connection for residuals of a closed head injury in service, service connection is denied.

B.  Hearing Loss

The Veteran seeks entitlement to service connection for bilateral hearing loss.  The Veteran contends that he was found to have hearing loss in service.

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Service treatment records reveal hearing loss in service in August 2003 and July 2004.  The service treatment records also reveal that the Veteran was routinely exposed to noise.

In February 2006 the Veteran was afforded a VA medical examination.  The Veteran reported that he was exposed to loud noise in service serving as a crew chief with jet engines.  He was provided hearing protection but reported that he would have to lift it up to speak with the pilot.

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
10
LEFT
10
15
15
10
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  No opinion regarding the etiology of any hearing loss was rendered.

In April 2006 the Veteran was afforded a VA medical examination.  The Veteran reported that he worked as an F-16 crew chief in service and was routinely noise exposed.  Hearing conservation examinations were of record.  

On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
10
10
LEFT
10
15
15
10
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The Veteran's hearing loss was noted not be disabling.

Entitlement to service connection for bilateral hearing loss is not warranted.  Although inservice treatment records and examinations reveal hearing loss, post service treatment and examinations do not reveal any hearing loss disability pursuant to 38 C.F.R. § 3.385.  As the Veteran does not have a current hearing loss disability pursuant to 38 C.F.R. § 3.385, service connection must be denied.

III.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.  Psychiatric Disability

The Veteran seeks entitlement to a higher evaluation for adjustment disorder with depressed mood to include panic attacks.  The Veteran's psychiatric condition is evaluated pursuant to Diagnostic Code 9440.  38 C.F.R. § 4.130.  

Under Diagnostic Code 9440, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118  . 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). Id.  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.  

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  

The Veteran was treated as an inpatient at a private hospital while in service in May 2004.  He had several months of decreased sleep.  He was hopeless.  There were no manic symptoms.  His mood was affected significantly by his inability to perform the job he was trained for due to a back injury.  He denied auditory and visual hallucinations.  There were no homicidal ideations.  There was no history of suicide attempts, violence, or court-ordered treatments.  He was well-groomed, casually dressed, thin, healthy appearing, polite, cooperative, with good eye contact.  Speech was normal with regard to rate, volume and tone.  His mood was, "I just can't do any more.  I can't go on living."  His mood was depressed.  Thought process was linear and goal directed.  There were no auditory or visual hallucinations.  Intellectual functioning appeared to be average.  The Veteran was alert and oriented.  He had suicidal ideation with a plan.  Insight was fair and judgment was adequate.  The Veteran was diagnosed with major depressive disorder, single episode, moderate, and was assigned a GAF score of 65.

In a February 2006 VA medical examination the Veteran was noted to have depression and sleep impairment.  He had occasional depression due to low back condition and interference with lifestyle.  There was no treatment of depression and there were memory problems.  There were no interpersonal relationship difficulties, anxiety, loss of control/violence potential, substance abuse, history of hospitalization, disturbances of vegetative function, confusion, or panic attacks.  Examination revealed normal mood, affect and judgment.  He had no obsessive behavior, hallucinations or delusions.  He had no substance abuse.  He had appropriate behavior.  He comprehended commands normally.  His intelligence was above average.  

The Veteran was afforded a VA medical examination in March 2006.  The Veteran participated in an open, collected manner with an apparent maturity beyond his chronological years.  He was dressed and groomed very appropriately for the weather and situation.  The veteran seemed alert, fully oriented and maintained good eye contact.  The examiner found no reason to doubt the veracity of the Veteran's claims, with the exception of not knowing the exact circumstances of his discharge, but this did not appear to have a direct bearing on the outcome of the report.  The Veteran reported some depressive symptoms, but denied any history of mood disturbance other than this especially prior to the MVA and back injury.  He denied any significant suicidal or homicidal ideation nor had he engaged in such behaviors in the past. 

It was the conclusion of the examiner that the Veteran met the criteria for the diagnosis of adjustment disorder with depressed mood, chronic.  The Veteran developed emotional behavioral symptoms in response to an identifiable stressor, namely the low back pain as well as the motor vehicle accident as general medical condition.  The symptoms appeared to be clinically significant in that they caused marked distress and some impairment in social and occupational functioning.  Primary symptoms include some depressed mood, worthlessness and loss of pleasure.  They did not appear to rise to the symptoms or severity required for even a mild case of major depressive disorder.  In fact, they were more typically expected reactions to a chronic pain syndrome, but these psychological symptoms did not in and of themselves appear to initiate or exacerbate his pain or subsequent psychological stress, but instead were more expected consequences.  There appeared to be a relatively mild degree of impact on social and occupational functioning.  The Veteran reported generally good social interactions and school productivity but there was no evidence of substance dependence.  The ultimate degree of impact of the adjustment disorder was not moderated by any pre-morbid limitations or subsequent stressors.  He had not been exposed to any basic depression management or pain management techniques or even a trial of antidepressant medication which might liberally be considered.  The examiner noted that the Veteran might benefit from two or three sessions of psychological management; however he was still likely to be left with some enduring symptoms.  The Veteran's prognosis was otherwise bright and it was expected that he will finish at least his Associate of Arts Degree and secure gainful employment as well, as continue the good basic social interactions he has currently.  The Veteran was diagnosed with adjustment disorder with depressed mood, chronic and assigned a GAF score of 85.

In January 2007 the Veteran was noted to be alert and oriented.  He was also pleasant and cooperative.  Thought process was appropriate.  There was no evidence of psychosis.  Speech was clear and goal directed.  He had good insight.  He admitted recent memory problems.  Remote memory was intact.  He denied suicidal and homicidal ideation.  The Veteran was diagnosed with depression.

The Veteran was afforded a VA medical examination in October 2008.  The Veteran was oriented to month, day of the month, day of the week, year, city, state, hospital, time of day, and reason for the appointment.  He was not sure of the floor and thought he was on the 4th floor, which was incorrect.  He was fully cooperative with the exam.  His self-report regarding history and difficulties however, changed with different examiners and this was noted to be a trend across the several exams that were reviewed.  Speech was fluent, prosodic, and articulate.  Affect was appropriate to topic.  Activity level was normal, and he did not appear to be in pain during the exam.  The Veteran reported to the technician who performed several of the tests that he was getting a second college degree because he could "make more money'" with a political science degree.  He also indicated he spoke three languages, English, Spanish, and German.  He also shared that he wanted to work for a government in some type of international job.  Attitude towards testing appeared positive, and attention and concentration were maintained.  It was noted that he seemed familiar with some of the test items and his answers came easily. 

The Veteran underwent several tests.  Thereafter, the examiner provided a summary of findings.  The Veteran was diagnosed with depression not otherwise specified.  The Veteran was referred for a C&P exam regarding memory impairment.  He was considered competent to manage his VA benefits.  These results were highlighted by invalid results on the test of effort, validity and  reliability of reported memory problems.  There were also inconsistencies in other test results.  Regarding attention, the Veteran had good spatial attention span and impaired auditory attention span.  On the simplest attention test assessing automatic sequences performance was impaired due to errors.  On a more advanced test of learning, vigilance, and processing speed, the Veteran had average performance and above average performance on a visual attention task.  Vocabulary and processing speed on a target cancellation task, abstract reasoning, organization skills, and learning slope on a complex verbal recall test were above average.  There was additional evidence of executive functioning skills being above average on reasoning and learning test in which he responded to computer feedback.  Intellectual functioning was average with above average performance IQ assessing visual processing, organization, and reasoning skills.  Verbal comprehension skills were above average.  Visual memory and story memory were, impaired but, both showed improved retrieval over time indicating a benefit from learning trials similar to the list learning test.  In addition, previous results of neuropsychology tests, neurology, and brain imaging: are not consistent with residual deficit from traumatic brain injury or concussion.  The Veteran reported a need for antidepressant medications and psychological testing has been consistent with depression.  Although current test results indicated exaggeration of complaints, depression may be chronic and have some negative effects on cognitive functioning.  Regarding residual of cerebral concussion, it was less likely as not the cause of current complaints of memory impairment.  Depression symptoms and pain problems are more likely causing his attention impairment and reported forgetfulness.  Finally, exaggeration of psychological problems and cognitive impairment may play a significant role in these exam results. 

The Veteran was afforded a VA medical examination in December 2009.  Medical history was noted to reveal severe unremitting depression and intermittent panic attacks.  The Veteran was appropriately dressed with unremarkable psychomotor activity.  Speech was unremarkable.  He was cooperative.  Affect was flat.  Mood was hopeless, depressed, and dysphoric.  Attention was intact and the Veteran was oriented to time, place, and person.  Thought process and content were unremarkable.  There were no delusions.  He understood the outcome of his behavior.  Intelligence was average.  He understood that he had a problem.  The Veteran had sleep impairment and did not attain a restful sleep.  There were no hallucinations or inappropriate behavior.  He interpreted proverbs appropriately.  He had no obsessive/ritualistic behavior.  He had panic attacks that were daily, of moderate severity, and which disturbed his mood and concentration.  There were no homicidal or suicidal thoughts.  He had good impulse control and no episodes of violence.  He was able to maintain a minimum of personal hygiene and there were no problems with activities of daily living.  Memory was normal for remote and recent.  Immediate memory was mildly impaired.  The Veteran was diagnosed with depression NOS and panic disorder without agoraphobia.  He was assigned a GAF score of 60 for depression and 65 for panic disorder without agoraphobia.  The examiner found that there was reduced reliability and productivity due to mental disorder symptoms.  The Veteran's depression had a negative impact on the Veteran's ability to concentrate in college and his marital relationship.  

The Veteran was afforded a VA medical examination in August 2012.  The Veteran was reported to be diagnosed with adjustment disorder with depressed mood.  He was assigned a GAF score of 58.  The examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran had depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  

Entitlement to an evaluation in excess of 30 percent disabling, for the period prior to December 7, 2009, and in excess of 50 percent thereafter for the Veteran's psychiatric disorder is not warranted.

Prior to December 7, 2009, the Veteran's psychiatric disorder was manifested by decreased sleep, hopelessness, and memory problems.  However, the Veteran was well-groomed, casually dressed, polite, cooperative and had good eye contact.  Speech was normal, thought process was linear and goal directed, and there were no hallucinations.  He was alert and oriented and had fair insight and adequate judgment.  In March 2006 the Veteran's symptoms were noted to have a mild impact on social and occupational functioning.  Prior to December 7, 2009, the Veteran was assigned GAF scores of 65 and 85 representing mild to absent or minimal symptoms.

Although in May 2004 the Veteran was noted to have suicidal ideation with a plan, subsequent notes reveal that the Veteran denied significant suicidal ideation and indicated that he had not engaged in such behaviors in the past.  It is notable that upon examination in October 2008 the Veteran was noted to exaggerate psychological problems.

Thus, as the Veteran's symptoms prior to December 7, 2009, were mild at most, entitlement to an evaluation in excess of 30 percent disabling is denied.

Beginning December 7, 2009, the Veteran's psychiatric disability was noted to manifest severe unremitting depression and intermittent panic attacks.  The panic attacks occurred daily, were moderate in severity, and disturbed his mood and concentration.  The Veteran had sleep impairment.  Immediate memory was mildly impaired.  Later, in August 2012, the Veteran was noted to have had depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  During the period beginning December 7, 2009, the Veteran was assigned GAF scores of 60, 65, and 58.  These scores represent mild to moderate symptoms.  

An evaluation in excess of 50 percent disabling, beginning December 7, 2009, is not warranted as the Veteran's psychiatric disorder does not manifest symptoms that produce occupational and social impairment, with deficiencies in most areas; nor has there been a demonstration of symptoms of similar severity, frequency, and duration to those noted under the criteria for a 70 percent rating.  Vazquez-Claudio, 713 F.3d at 118.

Therefore, an evaluation in excess of 50 percent disabling, beginning December 7, 2009, is denied.

At no point during the period on appeal do the Veteran's symptoms produce total occupational and social impairment.

B.  Right Knee

The Veteran seeks entitlement to an evaluation in excess of 10 percent disabling for service connected right knee patellofemoral pain syndrome.  The Veteran's right knee disability is currently evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5260, which concerns limitation of flexion of the leg, a noncompensable (zero percent evaluation) is assigned for flexion limited to 60 degrees; a 10 percent evaluation is assigned for flexion limited to 45 degrees; a 20 percent evaluation is assigned for flexion limited to 30 degrees; and a 30 percent evaluation is assigned for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, which concerns limitation of extension of the leg, a noncompensable evaluation is assigned for extension limited to 5 degrees; a 10 percent evaluation is assigned for extension limited to 10 degrees; a 20 percent evaluation is assigned for extension limited to 15 degrees; a 30 percent evaluation is assigned for extension limited to 20 degrees; a 40 percent evaluation is assigned for extension limited to 30 degrees; and a 50 percent evaluation is assigned for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5257, which pertains to recurrent subluxation or lateral instability of the knee, slight recurrent subluxation or lateral instability is rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability is rated as 20 percent disabling.  Severe recurrent subluxation or lateral instability is rated as 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Upon examination in February 2006 the Veteran had a range of motion of 0 degrees extension and from 125 degrees to 130 degrees of flexion.  

In January 2007 the Veteran's knees were noted to be stable.  

February 2007 MRI results revealed minimal deep infrapatellar bursitis and incidentally noted fibrous cortical defect in the distal femur.

The Veteran was afforded a VA medical examination in March 2007.  The Veteran reported over the prior four to five months the knee had become more sore.  His biggest problem was going up and down stairs with going down the hardest.  Occasionally there will be swelling medially around the patella.  There was no lock or give way but felt like it's not there 100 percent of the time.  The knees could be focally tender medially and feel warm, no erythema.  There was no instability, but occasionally the Veteran will put the left knee brace on the right left.  The brace had patellar cutout.  There was no use of crutches or cane.  He reported being able to squat but did so carefully.  He was able to kneel.  Standing tolerance of 20 minutes and then must shift.  He was able to walk one to one and a half miles.  Was unable to run due to legs and back.  Swam for exercise three to four times a week 45 to 60 minutes.  Reported that this felt good.  He stretched his legs out well beforehand.  He lifted machine weights with knee press at 75 to 80 pounds.  He rotated different leg strengthening exercises during the week at the local gym.  Physical examination revealed no evidence of abnormal weight bearing, loss of bone or part of a bone, inflammatory arthritis, or joint ankylosis.

Range of motion testing was performed by a physical therapist and was reported as flexion to 85 to 90 degrees and extension to 0 degrees.

There was crepitation and grinding.  There was no mass behind the knee, no clicks or snaps, no instability, and no meniscus abnormality.  The right knee had no swelling, warmth, erythema, ecchymosis, effusion, or instability.  There was no tenderness to palpation.  There was mild tenderness to patellar grind and full squat only.  Lachman's and McMurrays were negative.  There was a normal Q angle and normal alignment.  Strength was normal.  Gait was normal.  Heel/toe walk was normal.  He was able to perform full squat times two with pain at the point of full flexion.  The examiner reported disagreement with the range of motion reported by the physical therapist.  It was reported that the Veteran had full range of motion bilaterally with pain only at full flexion involving the medial anterior patella.

The Veteran was afforded a medical examination in September 2008.  The Veteran was able to stand more than one but less than three hours.  There was no functional limitation on walking.  There was no deformity, giving way, instability, or weakness.  He had pain and stiffness.  There were no episodes of dislocation or subluxation.  No episodes of locking.  There was no effusion.  Flareups were weekly and mild.  These flareups lasted hours.  There was tenderness.  

Physical examination revealed normal gait.  There was no evidence of abnormal weight bearing.  There was no loss of a bone or part of a bone.  There was full normal right knee range of motion of 0 to 135 degrees for habitus and effort.  There was mid point crepitus.  There was no apprehension, effusion, laxity, warmth, or tenderness present.  There were no bumps consistent with Osgood-Schlatters disease.  There was no mass behind knee, clicks or snaps, grinding, instability, or maniscus abnormality.  There was crepitus and patellar abnormality of subpatellar tenderness.  

The Veteran was afforded a VA medical examination in September 2012.  The Veteran was diagnosed with right knee patellofemoral pain syndrome.  The Veteran reported pain and grinding sensation in the knee.  He did not report a sensation of giving way.  He had pain with stair climbing as well as prolonged sitting and driving.  He had daily pain.  Flares once every two weeks lasting two to three days.  These were rated as moderate.  Range of motion was 120 degrees of flexion, with objective evidence of pain beginning at 105 degrees, and 0 degrees of extension.  The range of motion was unchanged with repetitive motion testing.  Functional loss was noted to be pain on movement in the right knee.  Muscle strength testing was normal.  Tests for stability (Lachman, posterior drawer, and medial-lateral) were normal.  There was no patellar subluxation/dislocation.  There were no conditions of the meniscus and he had not meniscal surgery.  The Veteran had not had a joint replacement.  The Veteran used a brace regularly.  He reported a right knee brace but it was not present for the examination.  It was typically worn for prolonged walking.  Imaging studies did not reveal degenerative or traumatic arthritis.  The knee was noted to not impact his ability to work.  

A September 2012 physical therapy note showed a range of motion of 125 to 130 degrees of flexion and 0 degrees of extension.

In April 2013 a VA examiner was unable to determine additional functional loss during a flareup without resorting to mere conjecture.  

Entitlement to an evaluation in excess of 10 percent disabling is not warranted.  At no point during the period on appeal did the Veteran's right knee disability manifest flexion limited to 45 degrees or less.  A separate compensable evaluation for limitation of extension is not warranted as the Veteran's right knee disability has not manifested extension limited to 10 degrees or more.  In addition, although the Veteran has reported a sensation of giving way a separate compensable evaluation for recurrent subluxation or lateral instability of the knee is not warranted as there is no objective evidence of any instability of the right knee.  

There are remaining Diagnostic Codes relating to knee disabilities including Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5263 (genu recurvatum), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage) and Diagnostic Code 5262 (impairment of the tibia and fibula).  However, as there is no probative evidence of record to demonstrate the existence of any of the conditions, these Diagnostic Codes are not applicable.

Therefore, entitlement to an evaluation in excess of 10 percent disabling for patellofemoral pain syndrome of the right knee is denied.

C.  Extraschedular Consideration

The discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  The Veteran's disabilities are manifested by occupational and social impairment in regard to his psychiatric claim and impairment of range of motion and pain in the knee and the rating criteria for each disability contemplate these impairments.  The effects of the Veteran's symptoms on occupational and social interaction and knee pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for residuals of a closed head injury to include dementia and memory loss is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to an evaluation in excess of 30 percent, for the period prior to December 7, 2009, and 50 percent thereafter, for service-connected adjustment disorder with depressed mood to include panic attacks, is denied.

Entitlement to an evaluation in excess of 10 percent for service-connected right knee patellofemoral pain syndrome is denied.

REMAND

In a rating decision dated in October 2014 the Veteran was denied entitlement to service connection for erectile dysfunction.  Thereafter, in January 2015 a NOD regarding entitlement to service connection for erectile dysfunction was received.  To date, the Veteran has not received a SOC regarding entitlement to service connection for erectile dysfunction.  

In August 2006 the Veteran was granted entitlement to service connection for status post low back injury with persisting pain, degenerative disc disease of L1-L2, and left L5-S1 radiculopathy and was granted an evaluation of 20 percent disabling, effective October 1, 2004.  Thereafter in July 2008 a Notice of Disagreement (NOD) regarding the initial evaluation was received.  In August 2008 the Veteran notified that the NOD was untimely.  Thereafter, in August 2008, the Veteran indicated that the NOD was submitted at the same time as an appeal on "loss of use of a creative organ."  It is noted that the claim for "loss of use of a creative organ" was received in September 2007.  However, to date, the Veteran has not received a Statement of the Case (SOC) regarding the issue of whether a timely NOD was received regarding entitlement to an initial evaluation in excess of 20 percent disabling for status post low back injury with persisting pain, degenerative disc disease of L1-L2, and left L5-S1 radiculopathy.

In January 2009 the Veteran was issued a SOC regarding entitlement to special monthly compensation based on loss of use of a creative organ.  This SOC was resent to the Veteran in March 2009.  In June 2009 the Veteran's Substantive Appeal regarding this issue was received.  In correspondence of June 2009 the Veteran reported that he sent the Substantive Appeal into VA in March 2009.  A September 2008 letter requested that the Veteran supply the fax receipt regarding the submission of the Substantive Appeal.  Thereafter, in an April 2010 letter the Veteran was informed that the Substantive Appeal was untimely.  In August 2010 the Veteran requested that the appeal continue.  This statement is taken by the Board a NOD regarding the issue of whether a timely Substantive Appeal was received regarding the issue of entitlement to special monthly compensation based on loss of use of a creative organ.  To date the Veteran has not been issued a SOC regarding the issue of whether a timely Substantive Appeal was received regarding the issue of entitlement to special monthly compensation based on loss of use of a creative organ.

Under the circumstances, remand of the issues of entitlement to service connection for erectile dysfunction, whether a timely NOD was received regarding entitlement to an initial evaluation in excess of 20 percent disabling for status post low back injury with persisting pain, degenerative disc disease of L1-L2, and left L5-S1 radiculopathy, and whether a timely Substantive Appeal was received regarding the issue of entitlement to special monthly compensation based on loss of use of a creative organ to the RO for the issuance of an SOC is warranted.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran must be provided with appropriate notice of how to establish a claim for TDIU.  

As the Veteran reported at the hearing before the undersigned in December 2014 that his service-connected disabilities render him unemployable, the Veteran must be afforded a VA medical examination that includes an opinion on the impact of the Veteran's service-connected disabilities on his ability to work.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC with respect to his claims of whether a timely NOD was received regarding entitlement to service connection for erectile dysfunction, whether a timely NOD was received regarding entitlement to an initial evaluation in excess of 20 percent disabling for status post low back injury with persisting pain, degenerative disc disease of L1-L2, and left L5-S1 radiculopathy, and whether a timely Substantive Appeal was received regarding the issue of entitlement to special monthly compensation based on loss of use of a creative organ, include notification of the need to timely file a Substantive Appeal to perfect his appeal on these issues.  Allow the appellant the requisite period of time for a response.  Only if the appellant completes an appeal as to issues by the timely filing of a substantive appeal should such issues be certified to the Board for appellate consideration.

2.  Provide the Veteran appropriate notice with regard the claim for TDIU.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims folder.

3.  Thereafter, the Veteran should be afforded an appropriate examination for the examiner to comment on the functional impairment caused solely by the Veteran's service-connected disabilities.  The claims folder, including this remand, must be sent to the examiner for review.

4.  Then, readjudicate the appeal.  If the benefit sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


